Citation Nr: 0908065	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-31 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for vertigo with 
dizziness and nausea, claimed as secondary to the Veteran's 
service-connected hearing loss disability and tinnitus.

2.  Entitlement to service connection for headaches, to 
include as secondary to hearing loss disability and tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for asbestosis.

5.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to Agent Orange.

6.  Entitlement to service connection for skin cancer, 
claimed as due to exposure to Agent Orange.

7.  Entitlement to service connection for diverticulitis, 
claimed as due to exposure to Agent Orange.

8.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to diabetes mellitus.

9.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as secondary to 
diabetes mellitus.

10.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issues of entitlement to service connection for 
asbestosis and an acquired psychiatric disorder are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  Vertigo with dizziness and nausea was not caused or 
aggravated by a service connected disease or injury, to 
include  hearing loss disability and tinnitus.

2.  Hypertension was not manifest in service or within one 
year of discharge, and is unrelated to service.

3.  The current headaches are unrelated to service and were 
not caused or aggravated by a service connected disease or 
injury.

4.  The appellant did not served in the Republic of Vietnam 
during service and herbicide exposure in Thailand is not 
shown.

5.  Diabetes mellitus was not manifest in service or within 
one year of separation, and is not attributable to service, 
including herbicide exposure.

6.  Skin cancer was not manifest during service and is 
unrelated to service, to include herbicide exposure.

7.  Diverticulitis was not manifest in service and is 
unrelated to service, to include herbicide exposure.

8.  Erectile dysfunction was not caused or aggravated by a 
service connected disease or injury.

9.  Peripheral neuropathy of the lower extremities is not 
shown to have been caused or aggravated by a service 
connected disease or injury.




CONCLUSIONS OF LAW

1.  Vertigo with dizziness and nausea is not proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2008).

2.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

3.  Headaches were not incurred in or aggravated by service, 
and are not proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2008).

4.  Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  Skin cancer was not incurred in or aggravated by service, 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  Diverticulitis was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

7.  Erectile dysfunction is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2008).

8.  Peripheral neuropathy of the lower extremities is not 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the U.S. Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in July 2003 discussed the evidence necessary 
to establish service connection and listed the evidence of 
record.  It advised the Veteran that additional evidence was 
required and discussed the types of evidence that would 
support his claim.  

In August 2003 the Veteran was asked for evidence showing 
that his claimed disabilities had existed from service to the 
present.  This letter also discussed the types of evidence 
that would support his claim.  The evidence of record was 
listed and the Veteran was told how VA would assist him in 
obtaining further relevant evidence.

In October 2003 the Veteran was asked to submit treatment 
records pertinent to his claimed conditions.  The types of 
evidence that might support his claim were discussed.  A July 
2005 letter contained essentially the same information.

In September 2006 the Veteran was advised of the manner in 
which VA determines disability ratings and effective dates.

An August 2007 letter explained presumptive service 
connection for Veteran's exposed to Agent Orange and also 
included a discussion of the evidence necessary to establish 
service connection on a secondary basis.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted, and the Board finds that such examinations were 
adequate.  They were performed by neutral, skilled providers 
who accurately recited the Veteran's history and provided in 
depth examinations of his functional capability.  Neither the 
Veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

The Board acknowledges that the Veteran has not been afforded 
a VA medical examination regarding his claims of entitlement 
to service connection for diabetes mellitus, peripheral 
neuropathy, erectile dysfunction, skin cancer, or 
diverticulitis.  However, the Board finds that a VA 
examination is not necessary in order to decide these claims.  
There are two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, 
the Court held that in disability compensation claims, the 
Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
Veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.

The Veteran's service treatment records are devoid of any 
complaints or treatment for these claimed disabilities.  
Further, the Board finds that there is no credible evidence 
of in-service manifestations, continuity of symptoms since 
service, and no competent evidence otherwise showing that the 
claimed disabilities were incurred in service.  Because some 
evidence of an in-service event, injury, or disease is 
required in order to substantiate a claim of entitlement to 
service connection and because a post-service medical 
examination could not provide evidence of such past events, a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4)(i).  
For the reasons stated, a VA medical examination is not 
warranted.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter, the Board notes that the Veteran has 
not alleged that his claimed disabilities are the result of 
participation in combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

The Board also observes that while the Veteran's service was 
during the Vietnam Era, he did not serve in the Republic of 
Vietnam.  Service records show that the Veteran received no 
combat awards or citations.  38 C.F.R. §§ 3.2, 3.304(f); see 
also DD Form 214.  

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service incurrence or aggravation of certain chronic diseases 
may be presumed if they are manifested to a compensable 
degree within a year of a Veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service- 
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service-connected disease or injury, 
and not due to the natural progress of 
the nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e).

In this context, "herbicide agent" is defined as a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii). 

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	Vertigo with Dizziness and Nausea, and Headaches

The Veteran asserts that he has vertigo and headaches that 
are related to his service-connected hearing loss disability 
and tinnitus.  

Service treatment records are negative for any diagnosis, 
complaint or abnormal finding pertaining to vertigo, 
dizziness, nausea, or headaches.  There is a record of a 
motorcycle accident in July 1971 when the Veteran suffered 
multiple abrasions and lacerations of his head and chest.  He 
was found to be neurologically normal.

The report of a November 1988 examination for civilian 
purposes discloses that the veteran's head, face, neurologic 
system, abdomen, and viscera were clinically normal.  The 
veteran denied frequent or severe headache, dizziness, 
fainting spells, stomach and intestinal trouble, and frequent 
indigestion.  

On VA neurological examination in September 2008, the Veteran 
reported a history of headaches beginning when he started 
working on the flight line at his first duty station.  He 
recalled that the smell of jet fuel and proximity to jet 
engine noise caused non-radiating bi-temporal headaches 
without associated symptoms, relieved by aspirin and rest.  
He stated that his headaches occurred once or twice per week, 
but he admitted poor recall of those events.  He denied 
seeking treatment for his symptoms.  He related that his 
headaches continued during his time in Thailand and that he 
was otherwise healthy.  Post-discharge, the Veteran reported 
piercing bi-temporal or left temporal headaches once a week 
or every two weeks without associated symptoms.  He stated 
that he took Tylenol or aspirin and drank beer for relief.  
He indicated that his alcohol consumption during the post-
service period was high but could not further quantify his 
intake.  He stated that he was hospitalized to clear 
congestion in his sinuses but could not recall details.  He 
admitted to some relief of headaches after the claimed 
procedure.  Currently, the Veteran reported piercing left 
temporal headaches without associated symptoms, lasting one 
to 12 hours but usually one to two  hours, occurring once 
weekly and relieved by Tylenol.  The Veteran also reported 
chronic intermittent tinnitus but did not mention it in 
relation to his headaches.  The examiner noted that review of 
the Veteran's service treatment records was noncontributory.  
Following physical examination, the examiner concluded that 
the Veteran's in-service headaches were likely tension 
headaches.  He noted that similar headaches in addition to 
unilateral headaches that continued post-discharge at 
decreased frequency but increased intensity might represent 
either tension or migraine headaches but that the Veteran's 
admitted alcohol abuse and vague memory made that conclusion 
speculative.  He determined that the Veteran's current 
unilateral piercing temporal headaches were likely unrelated 
to his headaches during service or secondary to tinnitus.  He 
noted that the headaches were nonspecific but more likely 
were related to the Veteran's post-discharge headaches.  He 
also noted that although the Veteran reported chronic 
intermittent tinnitus he did not  mention it in association 
with headaches.

A VA otolaryngology examination was also carried out in 
September 2008.  The examiner reviewed the Veteran's history.  
The Veteran reported that during service, he experienced 
episodes of vertigo and dizziness.  He stated that such 
episodes continued after service.  He denied having sought 
treatment for his hearing and vertigo symptoms.  The examiner 
noted that the Veteran had conductive hearing loss.  The 
Veteran reported that he had once been hospitalized for 
vertigo but could not provide the dates or the name of the 
hospital.  

In a November 2008 addendum, the otolaryngology examiner 
noted that he had reviewed the claims file.  He opined that 
the Veteran's vertigo, dizziness, nausea, and headaches were 
not likely related to his service-connected hearing loss and 
tinnitus.

Having carefully reviewed the record, the Board has 
determined that service connection is not warranted for 
vertigo or headaches.  For purposes of establishing secondary 
service connection, there is post-service medical evidence of 
bilateral hearing loss disability and tinnitus for which the 
Veteran is in receipt of service connection.  

However, despite his contentions, the Veteran has neither 
produced nor identified evidence showing that his service-
connected hearing loss and tinnitus either caused or 
aggravated the claimed vertigo or headaches.  Rather, VA 
examiners have concluded that the claimed disabilities are 
not related to service or the service-connected hearing loss 
or tinnitus.  In essence, the VA examiners provided a 
reasoned opinion, based on complete review of the record, 
interview, and examination.  In assigning high probative 
value to these opinions, the Board notes that the examiners 
had the claims file for review, specifically discussed 
findings in the claims file, obtained a reported history from 
the Veteran, and conducted a complete examination.  There is 
no indication that the VA examiners were not fully aware of 
the Veteran's past medical history or that they misstated any 
relevant fact.  Therefore, the Board finds the VA examiners' 
opinions to be of great probative value.  Absent competent 
evidence showing that vertigo and headaches are related to 
the Veteran's hearing loss disability and tinnitus, service 
connection must be denied.

The Board has considered the Veteran's statements concerning 
the etiology of these claimed disabilities.  The Veteran is 
certainly competent to report the onset of symptoms and the 
circumstances surrounding such.  However, the Board finds 
that the Veteran is not competent to state whether vertigo 
and headaches are related either to service or to his 
service-connected hearing loss disability or tinnitus.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a Veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  The Board finds that the etiology of 
this claimed disabilities is far too complex a medical 
question to lend itself to the opinion of a layperson.  To 
the extent that the veteran reports in-service manifestations 
and continuity post-service, the Board finds that the his 
reports are not credible.  In 1988 the veteran was examined 
and the pertinent evaluations were normal.  Equally 
important, the veteran denied a specific history of such 
manifestations.  Here, the Board is presented with normal 
findings in 985, the veteran's statement against interest 
when examined, and a phenomenal gap between service and the 
first manifestations of the claimed disabilities.  Such gap 
constitutes negative evidence.  See Forshey v. Principi, 284 
F.3d 1335 (2002); see also Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  As noted by the Federal Circuit, the Board 
may discount lay evidence when appropriate.  Here, 
conflicting statements and the absence of contemporaneous 
medical evidence weighs against the veteran's lay assertions.

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
vertigo and headaches, and there is no doubt to be resolved.
	
        Hypertension

Service treatment records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to hypertension.  
In November 1988, the veteran's heart and vascular system 
were normal.  His blood pressure was 112/70.  He denied a 
history of high blood pressure.

At the September 2008 VA examination, the Veteran reported 
that he carried a diagnosis of hypertension.  However, the 
Board finds that service connection is not warranted.  The 
evidence demonstrates that the claimed hypertension was not 
present in service and was not identified for many years 
thereafter.  He did not do so until 2002, many years 
following his discharge from service.  Moreover, although  
the Veteran was advised of the need for evidence showing his 
claimed disabilities from service until the present, he did 
not submit or identify such evidence.  In summary, the record 
discloses a remote, post-service onset of the claimed 
hypertension.  There is a remarkable lack of credible 
evidence of pathology or treatment in proximity to service or 
within many years of separation.  The Board finds the 
negative and silent record to be far more probative than the 
Veteran's remote, unsupported assertions.  In particular the 
1988 denial of a history of hypertension and the normal 
clinical findings support the conclusion that hypertension 
was not present during service or within one year of 
separation.  Rather, the competent evidence clearly 
establishes that hypertension is not related to service.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service.  While the record 
reflects the Veteran's report of hypertension, it does not 
contain competent evidence which relates this claimed 
disability to any injury or disease in service.  The Board 
has considered the Veteran's argument that this claimed 
disability is related to service.  The Board finds that the 
etiology of these claimed disability is far too complex a 
medical question to lend itself to the opinion of a 
layperson.  See Jandreau.

The preponderance of evidence is against these claims and 
there is no doubt to be resolved.

        Diabetes Mellitus, Skin Cancer, and Diverticulitis

Service treatment records are negative for any diagnosis, 
complaint, or abnormal finding showing diabetes mellitus, 
skin cancer, or diverticulitis.  

In November 1988 the veteran denied a history of skin 
disease, frequent indigestion, and sugar in his urine.  
Clinically his skin and endocrine system were normal.  
Urinalysis was negative for sugar.

At the September 2008 VA examination, the Veteran reported 
that he carried diagnoses of diabetes mellitus, keratosis, 
and colonic diverticulosis.  

Because it has not been shown that the Veteran served in the 
Republic of Vietnam or any other area that was affected by 
the use of herbicides, the Board may not presume that the 
Veteran was exposed to an herbicide agent, to include Agent 
Orange, during service.  Accordingly, the presumptive 
provisions of 38 U.S.C.A. § 1116 (for disabilities due to 
herbicide exposure) do not apply to the claims of entitlement 
to service connection for diabetes mellitus, peripheral 
neuropathy, and arteriosclerotic heart disease. 

Although presumptive service connection is not warranted, the 
appellant is not precluded from establishing service 
connection for diabetes mellitus, on a direct basis.  See 
Combee.  The evidence demonstrates, however, that none of 
these disabilities was present in service or for many years 
after discharge.  Moreover, although  the Veteran was advised 
of the need for evidence showing the claimed disabilities 
from service until the present, he did not submit or identify 
such evidence.  In summary, the record discloses a remote, 
post-service onset of these claimed disabilities.  There is a 
remarkable lack of credible evidence of pathology or 
treatment in proximity to service or within many years of 
separation.  The 1988 normal findings and the veteran's 
specific denial of pertinent history are far more probative 
as to onset than his lay statements to the contrary.  The 
Board finds the negative and silent record to be far more 
probative than the Veteran's remote, unsupported assertions.  
Rather, the competent evidence clearly establishes that these 
claimed disabilities are not related to service.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service.  While the record 
reflects the Veteran's report of diabetes mellitus, 
keratosis, and diverticulosis, it does not contain competent 
evidence which relates these claimed disabilities to any 
injury or disease in service, or to herbicide exposure.  The 
Board has considered the Veteran's argument that these 
claimed disabilities are related to service, to include 
herbicide exposure therein.  The Board finds that the 
etiology of these claimed disabilities is far too complex a 
medical question to lend itself to the opinion of a 
layperson.  See Jandreau.

The preponderance of evidence is against these claims and 
there is no doubt to be resolved.

	
        

Erectile Dysfunction and Peripheral Neuropathy of the 
Lower Extremities

The Veteran asserts that he has erectile dysfunction and 
peripheral neuropathy of the lower extremities that is due to 
his diabetes mellitus.  The Board has determined that service 
connection for diabetes mellitus is not warranted.  As such, 
there is no basis upon which to grant service connection for 
these claimed disabilities on a secondary basis, and the 
Veteran's claim of entitlement to service connection must be 
denied.

The Board also notes that the veteran has asserted that 
peripheral neuropathy is related to exposure to fuels in 
service.  However, he has presented no competent evidence 
that his neuropathy is related to service.  The extracts and 
articles submitted by the veteran are non-specific and do not 
address the etiology of his condition.

	
ORDER

Entitlement to service connection for vertigo with dizziness 
and nausea is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for skin cancer is denied.

Entitlement to service connection for diverticulitis is 
denied.

Entitlement to service connection for erectile dysfunction is 
denied.

Entitlement to service connection for peripheral neuropathy 
of the lower extremities is denied.

REMAND

As discussed above, the Court held in McClendon that in 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  

In this case, the Veteran maintains that he was exposed to 
asbestos in service.  In a March 2001 letter, a private 
physician indicated that the Veteran had bilateral 
interstitial fibrotic changes consistent with asbestosis and 
that the Veteran had an adequate exposure history and latent 
period.  However, the record also indicates that worked post-
service as a longshoreman, insulator, and for DuPont Chemical 
Company.  While there is an indication that the claimed 
asbestosis might be related to the Veteran's service, there 
is insufficient competent medical evidence to make a decision 
in this claim.  Accordingly, the Board has determined that a 
VA examination is warranted.

The veteran also claims entitlement to service connection for 
an acquired psychiatric disorder which he characterizes as 
depression.  Service treatment records indicate that the 
veteran was hospitalized and found to be suffering from an 
acute situational reaction.  Anxiety was noted.  
Subsequently, the veteran was denied a security clearance.  
An examination should be conducted to determine the etiology 
of the veteran's claimed psychiatric disorder.

In light of the above discussion, the Board has concluded 
that additional development is necessary.  Accordingly, the 
case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his claimed asbestosis.  All tests and 
studies deemed necessary should be 
conducted and their results reported in 
the final examination report.  The 
examiner should specifically note the 
interval history since service, to 
include occupations held by the Veteran 
during that time.

Following examination and interview of 
the Veteran, the examiner should  provide 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the Veteran's claimed asbestosis is 
related to any disease or injury in 
service.  The examiner is invited to 
review all evidence of record to include 
but not limited to the service records 
and immediate post-service medical 
records.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his claimed psychiatric disorder.  All 
tests and studies deemed necessary should 
be conducted and their results reported 
in the final examination report.  

Following examination and interview of 
the Veteran, the examiner should  
identify all currently present acquired 
psychiatric disorders.  The examiner 
should also provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently present psychiatric 
disorder is related to any disease or 
injury in service, to include the 
findings described above.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


	

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


